DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Allowable Subject Matter

Claims 1-21 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (Egan et al., US20180365370) does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a plurality of instances of a three-dimensional (3D) semiconductor structure arranged periodically in at least one dimension; and in a computer system comprising one or more processors and memory storing instructions for execution by the one or more processors: based on the inspecting, generating a model of a respective instance of the 3D semiconductor structure; rendering an augmented-reality or virtual-reality (AR/VR) image of the model that shows a 3D shape of the model; and providing the AR/VR image to an AR/VR viewing device for display” along with all other limitations of the claim. 
As to claim 20, the prior arts alone or in combination fail to disclose the claimed limitations such as, “based on inspection by the semiconductor metrology tool of an area of a semiconductor wafer that includes a plurality of instances of a three-dimensional (3D) semiconductor structure arranged periodically, generating a model of a respective instance of the 3D semiconductor structure; rendering an augmented-reality or virtual-reality (AR/VR) image of the model that shows a 3D shape of the model; and providing the AR/VR image to an AR/VR viewing device for display” along with all other limitations of the claim. 

As to claim 21, the prior arts alone or in combination fail to disclose the claimed limitations such as, “based on inspection by a semiconductor metrology tool of an area of a semiconductor wafer that includes a plurality of instances of a three-dimensional (3D) semiconductor structure arranged periodically, generating a model of a respective instance of the 3D semiconductor structure; rendering an augmented-reality or virtual-reality (AR/VR) image of the model that shows a 3D shape of the model; and providing the AR/VR image to an AR/VR viewing device for display” along with all other limitations of the claim. 

ZHOU ‘114 only teaches: Computing device 10 may store and execute virtual fabrication application 70 including 3D modeling engine 75. 3D modeling engine 75 may include one or more algorithms such as algorithm 1 (76), algorithm 2 (77), and algorithm 3 (78) used in virtually fabricating semiconductor device structures. 3D modeling engine 75 may accept input data 20 in order to perform virtual fabrication “runs” that produce semiconductor device structural model data 90…¶0036; The performance of the process sequence 40 during a virtual fabrication run generates virtual metrology data 80 and 3D structural model data 90. 3D structural model data 90 may be used to generate a 3D view of the structural model of the semiconductor device structure which may be displayed in the 3D viewer 125. Virtual metrology data 80 may be processed and presented to a user 2 in the tabular and graphical metrology results view 124…¶0039.

Claims 2-19 are allowable due to their dependencies. 
The closest references, Egan et al. and FRIED et al. (US 20140282328 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886